Exhibit 10.27

RESTRICTED STOCK AGREEMENT

Qualified Retirement

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the effective
date set forth on the attached notice of grant (the “Grant Notice”), between
GROUP 1 AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and the
employee whose name is set forth on the Grant Notice (“Employee”).

1. Award. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2007 LONG TERM INCENTIVE
PLAN, as amended (the “Plan”), the number of shares (the “Restricted Shares”) of
the Company’s common stock set forth in the Grant Notice shall be issued as
hereinafter provided in Employee’s name, subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by
Employee (which shall be demonstrated by Employee’s execution of the Grant
Notice) and upon satisfaction of the conditions of this Agreement and the Grant
Notice. Employee acknowledges receipt of a copy of the Plan, and agrees that
this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. The Plan and the Grant Notice
are incorporated herein by reference as a part of this Agreement. Employee
agrees to comply with the Additional Employee Obligations (as hereinafter
defined).

2. Restricted Shares. Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company for any reason other than Qualified Retirement (as hereinafter
defined), death or Disability (as hereinafter defined), Employee shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent then
subject to the Forfeiture Restrictions. In the case of a Qualified Retirement,
if Employee fails to comply with the Additional Employee Obligations
continuously from the date of the termination of his employment as a result of a
Qualified Retirement until the Compliance Expiration Date (as hereinafter
defined), Employee shall, for no consideration, forfeit to the Company all the
Restricted Shares to the extent subject to the forfeiture restrictions on the
date of such termination. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment, or thereafter in the case of non-compliance with the Additional
Employee Obligations following termination of employment as a result of a
Qualified Retirement, are herein referred to as the “Forfeiture Restrictions.”
The Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares. For purposes of this Agreement, the following
capitalized words and terms shall have the meanings indicated below:

(i) “Additional Employee Obligations” shall mean those obligations of Employee
to the Company and its Affiliates that apply during or after Employee’s
employment by the Company as set forth in Exhibit A attached hereto and
incorporated herein by reference as a part of this Agreement.



--------------------------------------------------------------------------------

(ii) “Affiliate” shall have the meaning set forth in the Plan.

(iii) “Board” shall mean the Board of Directors of the Company.

(iv) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(v) “Committee” shall mean the committee of the Board that is selected by the
Board to administer the Plan as provided in Paragraph IV(a) of the Plan.

(vi) “Compliance Expiration Date” shall mean the date that is two years
following the effective date of the termination of Employee’s employment with
the Company or, if earlier, the date of Employee’s death or Disability after a
Qualified Retirement.

(vii) “Disability” shall mean that Employee has become disabled within the
meaning of section 409A(a)(2)(C) of the Code and applicable administrative
authority thereunder.

(viii) “Qualified Retirement” shall mean the termination of Employee’s
employment with the Company on a date that is on or after Employee’s attainment
of age 63 and following Employee’s completion of at least 10 years of Service.

(ix) “Service” shall mean the years of service credited to Employee for vesting
purposes under The Group 1 Automotive, Inc. 401(k) Savings Plan, as amended from
time to time.

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Shares in accordance with the schedule set forth on the Grant
Notice, provided that Employee has been continuously employed by the Company
from the date of this Agreement through the lapse date set forth on the Grant
Notice. Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse
as to all of the Restricted Shares then subject to the Forfeiture Restrictions
on the date Employee’s employment with the Company is terminated by reason of
death or Disability. Further notwithstanding the foregoing, in the event that
Employee’s employment with the Company terminates as a result of a Qualified
Retirement, all of the Restricted Shares that are then subject to the Forfeiture
Restrictions shall remain subject to forfeiture under this Agreement until the
Compliance Expiration Date and, upon the Compliance Expiration Date, provided
that Employee has complied with the Additional Employee Obligations continuously
from the date of the termination of his employment with the Company as a result
of such Qualified Retirement until the Compliance Expiration Date, the
Forfeiture Restrictions shall lapse as to all of the Restricted Shares then
subject to the Forfeiture Restrictions.

(c) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in Employee’s name, pursuant to which Employee shall have all of
the rights of a stockholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions and provided further that
dividends that are paid other than in shares of the Company’s stock shall be
paid no later than the end of the calendar year in which the dividend for such
class of stock is paid to stockholders of such class or, if later, the 15th day
of the third

 

-2-



--------------------------------------------------------------------------------

month following the date the dividend is paid to stockholders of such class of
stock). Employee may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the stock until the Forfeiture Restrictions have expired
and a breach of the terms of this Agreement shall cause a forfeiture of the
Restricted Shares. The certificate shall be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse pursuant to the
terms of the Plan and this award. On the date of this Agreement, Employee shall
deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which Employee is a party) in the name
of Employee in exchange for the certificate evidencing the Restricted Shares.
However, the Company, in its sole discretion, may elect to deliver the
certificate either in certificate form or electronically to a brokerage account
established for Employee’s benefit at a brokerage/financial institution selected
by the Company. Employee agrees to complete and sign any documents and take
additional action that the Company may request to enable it to deliver the
shares on Employee’s behalf.

(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.

3. Withholding of Tax/Tax Election. To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to Employee for federal or state income tax purposes,
Employee shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations or make such other
arrangements to satisfy such withholding obligation as the Company, in its sole
discretion, may approve. In addition, the Company may withhold unrestricted
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon the lapse of the
Forfeiture Restrictions to satisfy its withholding obligations. If Employee
makes the election authorized by section 83(b) of the Code in connection with
the award of the Restricted Shares, Employee shall submit to the Company a copy
of the statement filed by Employee to make such election.

4. Status of Stock. Employee agrees that the Restricted Shares issued under this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable securities laws, whether federal or
state, or the Company’s Code of Conduct. Employee also agrees that (a) the
certificates representing the Restricted Shares may bear such legend or legends
as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with applicable securities laws, (b) the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records

 

-3-



--------------------------------------------------------------------------------

of the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.

5. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee or a consultant of either the Company, a parent or subsidiary
corporation (as defined in section 424 of the Code) of the Company, or any
successor corporation. Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon
Employee the right to continued employment or engagement as a consultant by the
Company or affect in any way the right of the Company to terminate such
employment or consulting relationship at any time. Unless otherwise provided in
a written employment or consulting agreement or by applicable law, Employee’s
employment or engagement as a consultant by the Company shall be on an at-will
basis, and the employment and/or consulting relationship may be terminated at
any time by either Employee or the Company for any reason whatsoever or no
reason at all, with or without cause. Any question as to whether and when there
has been a termination of such employment and/or consulting relationship, and
the cause of such termination, shall be determined by the Committee, and its
determination shall be final.

6. Notices. Any notices or other communications provided for in this Agreement
must be provided in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
his principal place of employment or if sent by registered or certified mail to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal Employee
offices.

7. Entire Agreement; Amendment. This Agreement and the documents incorporated by
reference herein, including such documents referenced in Section 2(a)(i) above,
replace and merge all previous agreements and discussions relating to the same
subject matters between Employee and the Company and constitute the entire
agreement between Employee and the Company with respect to the subject matters
of this Agreement; provided, however, that the vesting terms of this Agreement
shall not modify and shall be subject to the terms and conditions of any
employment, consulting and/or severance agreement between the Company and
Employee that provides for accelerated vesting of the Restricted Shares upon or
after termination of employment. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matters hereof are
hereby null and void and of no further force and effect. Any modification of
this Agreement shall be effective only if it is in writing and signed by both
Employee and an authorized officer of the Company.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

 

-4-



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

Qualified Retirement Acknowledgement

IN WITNESS WHEREOF, the parties have executed this Agreement on this the     
day of             , 20    .

 

 

   

 

Print Name     For Group 1 Automotive, Inc

 

   

 

Signature     Signature

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL INFORMATION, NON-COMPETITION AND NON-SOLICITATION

1. Defined Terms; Employment Relationship. Capitalized terms used in this
Exhibit A that are not defined in this Exhibit A shall have the meanings
assigned to such terms in the Restricted Stock Agreement to which this Exhibit A
is attached (the “Restricted Stock Agreement”). For purposes of this Exhibit A,
Employee shall be considered to be in the employment of the Company as provided
in Section 5 of the Restricted Stock Agreement.

As used herein, the following terms shall have the following meanings:

 

  (a) “Business” means the business of auto retailing (whether public or
private), automobile dealership consolidation and any other business that is the
same as, or competitive with, the business in which Employee was engaged during
Employee’s employment by the Company and its Affiliates. Notwithstanding the
foregoing, the “Business” shall not include automotive manufacturing or any
business in which the Company and its Affiliates have permanently refrained from
engaging.

 

  (b) “Restricted Area” means the geographic area within a 50-mile radius of any
automotive dealership in which the Company or an Affiliate has an ownership
interest as of the date of the termination of Employee’s employment by the
Company, which such area includes, without limitation, the Louisiana parishes
listed on Annex 1; provided, however, that the Restricted Area shall not include
any area within the State of California.

2. Protection of Confidential Information. Except as required by law, Employee
promises that Employee will not, at any time during or after Employee’s
employment by the Company, make any unauthorized disclosure of any confidential
information or trade secrets of the Company or its Affiliates, or make any use
thereof, except in the carrying out of Employee’s responsibilities on behalf of
the Company and its Affiliates. Employee also agrees to preserve and protect the
confidentiality of confidential information and trade secrets belonging to third
parties, such as customers, suppliers, partners, joint venturers of the Company
and its Affiliates to the same extent, and on the same basis, as the Company’s
and its Affiliates’ confidential information and trade secrets.1

3. Non-Competition; Non-Solicitation. As an express incentive for the Company to
enter into the Restricted Stock Agreement, and in order to protect the Company’s
and its Affiliates’ confidential information, goodwill and legitimate business
interests, Employee expressly acknowledges and agrees that, until the Compliance
Expiration Date, Employee will not, directly or indirectly, on Employee’s own
behalf or on behalf of others:

 

  (a)

within the Restricted Area, engage or carry on in the Business (other than on
behalf of the Company or its Affiliates); for purposes of this Section 3(a),

 

A-1



--------------------------------------------------------------------------------

  employee acknowledges that the following constitute non-exclusive examples of
engaging or carrying on in the Business, in violation of this agreement:
rendering advice or services to, or otherwise assisting, any other person,
association or entity that is engaged in, or planning to engage in, the Business
in such a manner that Employee performs duties or services that are the same or
similar to those duties or services that Employee performed on behalf of the
Company and its Affiliates;

 

  (b) within the Restricted Area, solicit or attempt to solicit the business of
any customer or client of the Company or its Affiliates with whom or which
Employee has had any material business dealings during Employee’s employment by
the Company and its Affiliates for the furtherance of, or on behalf of, a
competitive business or a competitive activity; and

 

  (c) encourage or induce any current or former employee of the Company or any
of its Affiliates to leave the employment of the Company or any of its
Affiliates or offer employment, retain, hire or assist in the hiring of any such
employee by any person, association, or entity not affiliated with the Company
or any of its Affiliates; provided, however, that nothing in this subsection
(c) shall prohibit Employee from offering employment to any prior employee of
the Company or any of its Affiliates who was not employed by the Company or any
of its Affiliates at any time in the twelve (12) months prior to the termination
of Employee’s employment by the Company.

Notwithstanding the foregoing, the provisions of Sections 3(a) and 3(b) above
will not apply in that portion of the Restricted Area, if any, located within
the State of Oklahoma. Instead, Employee agrees that, within that portion of the
Restricted Area that is located within the State of Oklahoma, in addition to the
restrictions set forth in Section 3(c) above, Employee shall not directly or
indirectly solicit the sale of goods, services or a combination of goods and
services from the established customers of the Company and its Affiliates. In
addition, the provisions of Sections 3(a) and 3(b) above shall not apply
following Employee’s termination of employment with the Company if such
termination does not constitute a Qualified Retirement.

4. Employee’s Acknowledgements. Employee acknowledges and agrees that, during
the course of Employee’s employment with the Company, Employee has been provided
with the Company’s and its Affiliates’ confidential information and become
associated with the Company’s and its Affiliates’ goodwill. Employee further
acknowledges and agrees that, as a consequence of Employee’s continued
employment and entry into the Restricted Stock Agreement, Employee will receive
benefits to which Employee was not otherwise entitled and will be provided with,
and have access to, additional confidential information of the Company and its
Affiliates and become further associated with, and will further build, customer
relationships and the Company’s and its Affiliates’ goodwill. Employee
acknowledges and agrees that: the provisions of this Exhibit A are no greater
than necessary to protect the Company’s and its Affiliates’ legitimate business
interests, including the protection of their confidential information, customer
relationships and goodwill; the provisions of this Exhibit A create no undue
hardship on Employee; and Employee is receiving sufficient consideration in

 

A-2



--------------------------------------------------------------------------------

exchange for Employee’s entry into this agreement. Employee further acknowledges
and agrees that the restrictions set forth in this Exhibit A are reasonable and
that Employee has had, or will have, responsibilities with regard to, and has
received or will receive, confidential information about, the Business operated
by the Company and its Affiliates throughout the Restricted Area.

5. Reformation. Notwithstanding the Employee’s acknowledgements in Section 4
above, if any of the restrictions hereunder are found by a court of competent
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, Employee and the Company intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, Employee
and the Company intend to make this provision enforceable under the law or laws
of all applicable States and other jurisdictions so that the entire agreement
not to compete and this Exhibit A as prospectively modified shall remain in full
force and effect and shall not be rendered void or illegal.

 

A-3



--------------------------------------------------------------------------------

Annex 1

Louisiana Parishes

[Select which of the following parishes are within, or reasonably expected to be
within, the 50-mile radius described above]

[Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville,
Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia,
De Soto, East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin,
Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson David, La Salle,
Lafayette, Lafourche, Lincoln, Livingston, Madison, Morehouse, Natchitoches,
Orleans, Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland,
Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist,
St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne,
Union, Vermillion, Vernon, Washington, Webster, West Baton Rouge, West Carroll,
West Feliciana, Winn.]